Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a National Stage Entry of PCT/US2017/62798 filed on 11/21/2017.
Claims 1-20 are pending.

Lack of Unity
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1)	Group I, claim(s) 1-16, 20, drawn to a composition comprising rolapitant and human serum albumin in the composition have a ratio by weight from about 1:20 to about 1:2000.

2)	Group II, claim(s) 17-19, drawn to a method for the prevention of chemotherapy-induced nausea and vomiting or postoperative nausea and vomiting (PONV), the method comprising the step of administering to a subject in need thereof of a therapeutically effective amount of a pharmaceutical composition of 15.


The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

Groups I-II lack unity because the shared common technical feature is not a contribution over the prior art. Since it is well known in the art, it cannot be considered a special technical feature.
In the instant case, the shared common technical feature is a composition comprising rolapitant and human serum albumin in the composition have a ratio by weight from about 1:20 to about 1:2000. Unity of invention links the various inventions together by sharing a common special technical feature in each invention. However, when the special technical feature is not a contribution over the prior art, the various inventions may be restricted from each other. In the instant case, unity of invention does not exist because the shared common technical feature is obvious over Abraxis (US 9,012,519, PTO-1449), in view of Opko (EP 2464230, PTO-1449). Abraxis discloses a composition (composition; column 6, lines 11-14) comprising pharmaceutical agent (pharmaceutical agent; column 4, lines 25-26; column 6, lines 11-14) and human serum albumin (human serum albumin; column 6, lines 11-15 and 34-37), wherein the pharmaceutical agent and the human serum albumin in the composition have a ratio by weight from about 1:20 to about 1:2000 (composition has ratio of 0.1 percent to  
Because the inventions lack unity for the reasons given above restriction for examination purpose as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Because the restriction/election requirement is complex, a telephone call to applicant's agent to request an oral election was not made. See MPEP § 812.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627